UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1359


FRANCISCO AVOKI, d/b/a Driv4less,

                Plaintiff - Appellant,

          v.

LARRY EUGENE   FEREBEE;   DONALD   ALAN   FRALEY;   LILLIE   FRALEY;
DOES I-XX,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:15-cv-00136-FDW-DSC)


Submitted:   October 18, 2016              Decided:    October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Avoki, Appellant Pro Se. Claude Roberson Wilson, III,
HEDRICK GARDNER KINCHELOE & GAROFALO, LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco Avoki appeals the district court’s order granting

Defendants’     motion    to    dismiss   Avoki’s   complaint     for   lack   of

subject matter jurisdiction and denying his motion to amend his

complaint.      We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                    Avoki

v. Ferebee, No. 3:15-cv-00136-FDW-DSC (W.D.N.C. Mar. 21, 2016).

We   dispense   with     oral   argument      because   the   facts   and   legal

contentions     are   adequately    presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2